Citation Nr: 1730834	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-24 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD), posttraumatic stress disorder (PTSD), and anxiety disorder.  

4.  Entitlement to service connection for sleep apnea.  

5.  Entitlement to service connection for diabetes mellitus, type II (diabetes).  

6.  Entitlement to service connection for colon polyps.  

7.  Entitlement to service connection for a bilateral hand disability, to include the thumbs (claimed as arthritis).  

8.  Entitlement to service connection for carpal tunnel syndrome (CTS) of the bilateral upper extremities.  

9.  Entitlement to service connection for right ear hearing loss.  

10.  Entitlement to an initial compensable rating for left ear hearing loss.  

11.  Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In October 2015, the Veteran testified before the undersigned at a videoconference hearing in Denver, Colorado.  A transcript of that hearing has been associated with the claims file and reviewed. 

This case was previously before the Board in January 2016, at which time it reopened the claims for a stomach disorder, right ear hearing loss, and a bilateral hand disability based on new and material evidence, and remanded the claims of service connection for an acquired psychiatric disorder, bilateral knee disorder, sleep apnea, diabetes, colon polyps, bilateral hand disorder, CTS, and right ear hearing loss, and an initial compensable rating for left ear hearing loss, for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the claim for service connection for a stomach disorder was granted on remand by the Agency of Original Jurisdiction (AOJ) in June 2016, and is thus not presently before the Board.  

The Board has construed the Veteran's claim of service connection for an acquired psychiatric disorder to include a claim for MDD based on the medical record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  

In January 2016, the Veteran's representative requested TDIU, which the Board deems to be a component of the claim for an initial compensable rating for left ear hearing loss.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issues of entitlement to service connection for a left knee disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The competent and probative evidence is at least in equipoise as to whether the Veteran's right knee disability was incurred in or is otherwise related to his period of active service.  

2.  The competent and probative evidence weighs against a finding that the Veteran has an acquired psychiatric disorder that was incurred in or is otherwise related to his period of active service.

3.  The competent and probative evidence weighs against a finding that the Veteran's sleep apnea was incurred in or is otherwise related to his period of active service.  

4.  The competent and probative evidence weighs against a finding that the Veteran's diabetes was incurred in or is otherwise related to his period of active service.  

5.  The competent and probative evidence weighs against a finding that the Veteran's colon polyps were incurred in or are otherwise related to his period of active service.  

6.  The competent and probative evidence weighs against a finding that the Veteran's current bilateral hand disorder, to include the thumbs, was incurred in or is otherwise related to his period of active service.

7.  The competent and probative evidence weighs against finding CTS of the upper extremities during the period on appeal.

8.  The competent and probative evidence weighs against a finding that the Veteran's right ear hearing loss was incurred in or is otherwise related to his period of active service.

9.  The competent and probative evidence shows hearing loss of no worse than Level I in the left ear; the right ear is not service-connected.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).  

2.  The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304(f?), 4.125 (2016).  

3.  The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

4.  The criteria for entitlement to service connection for diabetes have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The criteria for entitlement to service connection for colon polyps have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

6.  The criteria for entitlement to service connection for a bilateral hand disorder, to include the thumbs, have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

7.  The criteria for entitlement to service connection for CTS of the upper extremities have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.  

8.  The criteria for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

9.  The criteria for an initial compensable disability rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.85-4.86, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA met its duty to notify by letters sent to the Veteran in February 2008 and May 2008, prior to adjudication of his claims.  Thus, no additional notice is required.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran's military personnel and treatment records, as well as all available, identified medical records, have been associated with the claims file and considered.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

In October 2015, the Veteran stated that he was afforded a VA audiological examination in 2014.  In the January 2016 Board Remand, the AOJ was directed to attempt to obtain the record of the 2014 audiological examination.  VA has been advised that there is no record of an audiological examination conducted in 2014.  See 04/11/2016 VBMS, VA 21-0820.  

The Veteran was afforded VA examinations in May 2008, March 2014, and May 2016.  There is no assertion or indication that the examinations are inadequate.  

As VA has satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

Certain chronic diseases, including arthritis and sensorineural hearing loss, will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. §§ 3.307, 3.309(a); see VBA Adj. Manual M21-1, III.iv.4.G.1.d (classifying sensorineural hearing loss as an organic disease of the nervous system under 38 C.F.R. § 3.309(a)).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection for the chronic diseases listed in Section 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997), overruled on other grounds by Walker, 708 F.3d 1331. 

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

A.  Right knee disability  

Following a review of the record, the Board finds that the criteria for service connection for a right knee disability have been met.

The evidence shows a current right knee disability, diagnosed as osteoarthritis.  05/11/2016 VBMS, C&P Exam (Knee DBQ), p. 1.  

At the October 2015 hearing, the Veteran explained that in service at Lackland Airforce Base his job involved jumping, at times to avoid low-flying planes, and indicated that he would land on his knees.  He then experienced problems running.  He further indicated that he had self-medicated and used wraps on the knee.

Consistent with the above account, the Veteran's March 1972 separation examination reflects his report of experiencing a "trick" right knee since 1969, with complaints of it "popping out" with different positions.  08/09/1972 VBMS, Medical-Government, pp. 1-2.  

The evidence shows that the Veteran sustained a significant right knee injury while working as a correctional officer within one year of discharge.  05/11/2016 VBMS, C&P Exam (Medical Opinion DBQ), pp. 1-2.  The Veteran describes the post-service injury as a result of twisting his right knee.  10/26/2015 VBMS, Hearing Testimony, p. 15; 05/11/2016 VBMS, C&P Exam (Knee DBQ), pp. 1-2.  Affording the Veteran the benefit of the doubt, the Board finds that the evidence is at least in equipoise as to whether the Veteran's post-service right knee injury is related to his in-service duties and his complaint of a "trick" knee in service.  In so finding, the Veteran's hearing testimony, detailed above, is noted.  

In May 2016, a VA examiner opined that it is more likely than not that the Veteran's current right knee pain and degenerative changes are due to a combination of the post-service right knee injury and normal aging.  05/11/2016 VBMS, C&P Exam (Medical Opinion DBQ), pp. 1-2.  However, accepting as credible the Veteran's reports of in-service self-treatment, it would appear that the in-service right knee symptoms had not fully resolved by the time that the Veteran suffered a work accident shortly after discharge.  Thus, continuity of symptomatology is established.  See Walker.  Additionally, for arthritis, a chronic disease under 38 C.F.R. § 3.309(a), service connection may be granted solely on this basis  Id.  

Accordingly, the Board finds that the evidence is at least in equipoise and an award of service connection is warranted here for right knee disability.  

B.  Acquired psychiatric disorder  

Claims of service connection for PTSD require a medical diagnosis conforming to the requirements of § 4.125(a), an in-service stressor accompanied by credible and supporting evidence that the stressor claimed to be the cause of the disorder occurred in service, and established medical evidence connecting the current disability to the stressor.  38 C.F.R. § 3.304(f?); see 38 C.F.R. § 4.125(a); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

After review of the record, the Board finds that the criteria for service connection for an acquired psychiatric disorder, to include MDD, PTSD, and anxiety disorder, have not been met.

The evidence shows that the Veteran has a current acquired psychiatric disorder, diagnosed as MDD.  05/10/2016 LCM, C&P Exam (PTSD DBQ), pp. 13-14.  In May 2016, a VA psychologist opined that it less likely than not that the Veteran has PTSD or any diagnosis on the anxiety spectrum.  Id. at 13.  The VA psychologist determined that the Veteran's claimed stressors of (i) his mother refusing to help him get out of the military; (ii) his drill sergeant yelling at him in basic training; and (iii) fear of being assigned to Cambodia do not meet Criterion A, as they are not adequate to support a diagnosis of PTSD.  Id. at 5-7.  The examiner determined that the Veteran's claimed stressor of learning that three childhood friends had been killed in Viet Nam was adequate to support a diagnosis of PTSD, but that it is not related to a fear of hostile military or terrorist activity.  Id. at 6.  The examiner further found that the Veteran did not meet PTSD Criteria B, C, D, or E, which precludes a diagnosis of PTSD.  Id. at 7.  The Board finds the May 2016 VA psychologist's opinions to be competent, credible, highly probative and deserving of weight, as they are supported by an in-person examination and review of the relevant records, mental health expertise, and a detailed and clear rationale.  

In February 2007, a social worker conducted a mental health intake and assessment and provided diagnoses of dysthymia (mild depression) and PTSD.  02/11/2008 VBMS, Medical-Government, p. 28.  The social worker cited to the Veteran's reports of fear of death or serious injury as a correctional officer, and his fear of being deployed to Cambodia or Laos when he was in service, as the stressors to support a PTSD diagnosis.  Id. at 29.  The Board notes that the former stressor occurred post-service, and the latter was found inadequate to support a PTSD diagnosis by the May 2016 VA psychologist.  The PTSD symptoms identified by the social worker include intrusive dreams and memories; avoidance symptoms; and arousal and depressive symptoms.  Id.  The May 2016 VA psychologist found that the Veteran does not experience persistent avoidance or marked alterations in arousal and reactivity associated with the claimed traumatic event, and attributed the remaining symptoms to MDD.  05/10/2016 LCM, C&P Exam (PTSD DBQ), pp. 7-8, 13.  

In January 2009, the same social worker conducted a mental health treatment plan update, and provided diagnoses of anxiety disorder, major depression recurrent, and PTSD.  06/17/2010 VBMS, CAPRI, p. 36.  The May 2016 VA examiner acknowledged the diagnoses and opined that there is insufficient evidence from the available record to demonstrate that the Veteran met the criteria for PTSD in January 2009, and further noted that the social worker did not identify any military experiences that may have been a causal factor for PTSD.  05/10/2016 LCM, C&P Exam (PTSD DBQ), p. 12.  

The Board finds the social worker's February 2007 and January 2009 diagnoses to be competent and credible, but assigns more probative weight to the VA psychologist's May 2016 examination, findings, and opinions.  The VA psychologist has greater expertise in diagnosing mental health disorders and supported his medical conclusions with a thorough in-person examination, including detailed social/family, occupational/educational, and mental health histories, and clear rationales.  05/10/2016 LCM, C&P Exam (PTSD DBQ).  Accordingly, the Board finds that the competent and probative evidence weighs against finding current diagnoses of PTSD or anxiety disorder.  

The evidence weighs against finding that the Veteran's MDD had its onset during or is otherwise related to his period of active service.  In May 2016, a VA psychologist opined that it is less likely than not that the Veteran's MDD is related to his period of service.  05/10/2016 LCM, C&P Exam (PTSD DBQ), p. 14.  The psychologist also opined that the Veteran's MDD did not have its onset in service, based upon the psychologist's finding that MDD first manifested in 2009.  Id. at 13.  As previously noted, the Veteran was diagnosed with depression by a social worker in February 2007.  Accordingly, the Board finds that the evidence is at least in equipoise as to whether MDD first manifested in February 2007, and will give the benefit of the doubt to the Veteran.  Nevertheless, the evidence shows that the Veteran was first diagnosed with depression 35 years after discharge; thus, the Board finds the discrepancy in the examiner's opinion to be harmless error.  Accordingly, the Board finds the examiner's opinion to be competent, credible, and highly probative and deserving of weight, as it is supported by an in-person examination and review of the relevant records, mental health expertise, and a sufficient rationale.  

In his separation examination, the Veteran noted stomach issues due to nervousness.  08/09/1972 VBMS, Medical-Government, pp. 1-2.  The Veteran contends that his "nervousness" demonstrates PTSD while in service.  01/14/2016 VBMS, Correspondence, p. 6.  In May 2016, the VA psychologist acknowledged the Veteran's contention, but explained that there is no evidence that the Veteran suffered from any mental health symptoms while in service, noting that there is evidence that the "nervousness" the Veteran had in service abated within one year of discharge.  05/10/2016 LCM, C&P Exam (PTSD DBQ), pp. 11-13.  The separation examination did not otherwise note a psychiatric disorder or related symptoms, nor is there evidence of treatment for such during service.  08/09/1972 VBMS, Medical-Government, pp. 1-2.  

The Board acknowledges the Veteran's reports to his primary care physician in May 1986 of experiencing symptoms of depression and anxiety.  06/23/2008 VBMS, Medical-Non-Government, p. 38.  However, those symptoms appear to be related to the Veteran's report of his spouse walking out on him at that time.  Id.  Additionally, the Veteran was not diagnosed with a psychiatric disorder at that time.  There is no evidence of complaints of depressive or anxiety symptoms again until February 2007.  

Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that the Veteran's MDD had its onset during or is otherwise related to his period of active service.  

In denying the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

C.  Sleep apnea  

After review of the record, the Board finds that the criteria for service connection for sleep apnea have not been met.

The evidence shows a current diagnosis of obstructive sleep apnea (OSA).  05/10/2016 VBMS, C&P Exam (Sleep Apnea DBQ), p. 1.  The Veteran was first diagnosed with OSA in May 2009, but had been previously assessed with OSA in January 2007 based on the Veteran's self-reporting.  03/26/2010 VBMS, Medical-Government No. 1, pp. 29-31; 02/11/2008 VBMS, Medical-Government, p. 39.  

There is no evidence of treatment for sleep apnea symptoms in service, nor is there any indication of sleep issues on the Veteran's separation examination.  08/09/1972 VBMS, Medical-Government, pp. 1-2.  

In May 2016, a VA examiner opined that the Veteran's sleep apnea is less likely than not related to service.  05/10/2016 LCM, C&P Exam (Medical Opinion DBQ), pp. 3-4.  It was indicated that the major risk factor involved was obesity.  Age, gender, and family history were also risk factors.  It was noted that neither insomnia nor PTSD were risk factors.  The Veteran was 196 pounds and had been described by the examiner as "well nourished."  It was noted that when diagnosed with diabetes mellitus his body mass index (BMI) was 31, which was obese.  The examiner further indicated that the OSA risk for a male with a BMI in excess of 30 is 50 percent.  

The Board finds the examiner's opinion to be competent, credible, and highly probative and deserving of weight, as it is supported by an in-person examination, review of the relevant records, and included a sufficient rationale based on the medical history specific to the Veteran.  Id.; 05/10/2016 VBMS, C&P Exam (Sleep Apnea DBQ).  

The Veteran alleges experiencing sleep disturbances dating back to service.  See 10/26/2015 VBMS, Hearing Testimony, p. 16.  While he is competent to report sleep disturbances, he is not competent to diagnose sleep apnea based on those disturbances.  See Jandreau, 492 F.3d at 1377.  The Board notes that the Veteran's sleep disturbances due to nightmares have been attributed to his MDD.  05/10/2016 LCM, C&P Exam (PTSD DBQ), pp. 12-13.

The Board acknowledges that the Veteran reported experiencing insomnia in April 1996.  However, for the reasons set forth above, experiencing problems falling asleep is not equivalent to a diagnosis of sleep apnea.  Moreover, at that time, the Veteran attributed his sleep issues to stress, specifically being under a lot of pressure at work, and not to anything related to his service.  06/23/2008 VBMS, Medical-Non-Government, p. 3.  

Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that the Veteran's sleep apnea had its onset during or is otherwise related to his period of active service.  

To the extent the Veteran claims that his sleep apnea is caused or aggravated by an acquired psychiatric disorder, the Veteran is not service-connected for an acquired psychiatric disorder; thus, service connection is not warranted on that basis.  See Allen, 7 Vet. App. at 448-49.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




D.  Diabetes  

After review of the record, the Board finds that the criteria for service connection for diabetes have not been met.

The evidence shows a current diagnosis of diabetes, which was first diagnosed in May 1993, more than 20 years after service.  05/10/2016 VBMS, C&P Exam (Diabetes DBQ), p. 1.  In his October 2015 hearing the Veteran averred that he was first diagnosed with diabetes in 1979; however, there is no evidence in the record to support that contention.  The Board finds that the weight of the competent and probative evidence is against finding a diagnosis of diabetes prior to May 1993.  

There is no evidence of a diagnosis of or treatment for diabetes or related symptoms in service, and diabetes was not noted on the Veteran's separation examination.  08/09/1972 VBMS, Medical-Government, pp. 1-2.  

In May 2016, a VA examiner opined that the Veteran's diabetes is less likely than not related to service.  It was indicated that the most important risk factors are increased weight gain and decreased physical activity.  It was noted that when the Veteran was discharged from active duty he weighed 185 pounds with a BMI of 27, and when he was diagnosed with diabetes 20 years later he had a BMI of 31, which is obese.  05/10/2016 LCM, C&P Exam (Medical Opinion DBQ), p. 3.  The Board finds the examiner's opinion to be competent, credible, and highly probative and deserving of weight, as it is supported by an in-person examination, review of the relevant records, and a sufficient rationale based on the medical history specific to the Veteran.  Id.; 05/10/2016 VBMS, C&P Exam (Diabetes DBQ).  

In October 2015, the Veteran claimed that his diabetes is related to service due to his eating habits and because he stopped taking care of himself.  10/26/2015 VBMS, Hearing Testimony, p. 22.  However, the Veteran is not competent to provide an opinion as to the etiology of his diabetes, which requires medical expertise.  See Jandreau, 492 F.3d at 1377.  

Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that the Veteran's diabetes had its onset during or is otherwise related to his period of active service.  

To the extent the Veteran claims that his diabetes is caused or aggravated by an acquired psychiatric disorder or sleep apnea, those disorders are not service-connected; thus, service connection for diabetes is not warranted on that basis.  See Allen, 7 Vet. App. at 448-49.  

In denying the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

E.  Colon polyps  

After review of the record, the Board finds that the criteria for service connection for colon polyps have not been met.

The evidence shows that the Veteran was first diagnosed with colon polyps in 1990, 18 years after service.  He reports that in 1990 he had a colonoscopy with removal of a polyp.  The Veteran also reports having a colonoscopy in 2003, but it is unclear whether he asserts polyps were removed at that time.  There is no medical record of either procedure in the electronic claims file.  05/10/2016 VBMS, C&P Exam (Intestinal DBQ).  A January 2007 medical record states that the Veteran's last scope was in 1985, at which time he was diagnosed with colon polyps with no follow up.  03/26/2010 VBMS, Medical-Government, pp. 5-6.  In October 2015, the Veteran testified that he was last treated for polyps seven to eight years prior.  10/26/2015 VBMS, Hearing Testimony, p. 28.  The Veteran is competent to report a contemporaneous diagnosis.  See Jandreau, 492 F.3d at 1377.  

Affording the benefit of the doubt to the Veteran, the evidence is at least in equipoise as to whether he was treated for colon polyps in January 2007.  However, the Board finds that the evidence weighs against finding a current disability, as the Veteran reported polyp removal occurred in 2003, and there is no evidence that colon polyps have recurred during the period on appeal.  

Furthermore, the weight of the competent and probative evidence is against finding that the Veteran's colon polyps had their onset during or are otherwise related to his service, for the reasons explained below. 

First, there is no evidence of a diagnosis of or treatment for colon polyps in service, and colon polyps were not noted on the Veteran's separation examination.  08/09/1972 VBMS, Medical-Government, pp. 1-2.  

Moreover, in May 2016, a VA examiner opined that the Veteran's colon polyps are less likely than not related to service.  The examiner first noted that the Veteran did not have a polyp during military service and was not diagnosed with colon polyps until 1990, 18 years after discharge.  It was indicated that the major risk factor for the development of colonic polyps (adenomas) is older age, noting that the prevalence of adenomas is only one to four percent for individuals aged in their twenties and thirties, 25 to 30 percent at age 50, and as high as 50 percent by age 70.  It was further indicated that an increased BMI is associated with an increased risk of colon polyps, with the risk increasing by 19 percent for every five-unit increase in BMI.  As previously noted, within 20 years of discharge, the Veteran's BMI increased from 27 to 31.  The examiner noted that risk factors of older age, increased BMI, and lack of physical activity are all risk factors present in the Veteran's case.  05/10/2016 LCM, C&P Exam (Medical Opinion DBQ), p. 4.  

The Board finds the examiner's opinion to be competent, credible, and highly probative and deserving of weight, as it is supported by an in-person examination, review of the relevant records, and a sufficient rationale based on the medical history specific to the Veteran.  Id.; 05/10/2016 VBMS, C&P Exam (Intestinal DBQ).  

Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that the Veteran's colon polyps had their onset during or are otherwise related to his period of active service.  

The Veteran has described experiencing stomach issues and constipation in the context of discussing colon polyps.  However, there is no evidence that colon polyps have any relation to the stomach issues described by the Veteran.  In fact, it appears that the Veteran has been mistaken as to what constitutes a polyp, as he stated to a VA examiner in May 2016 his belief that the hard, round stools he had in service and post-service were "polyps."  05/10/2016 LCM, C&P Exam (Medical Opinion DBQ), p. 4.  The Veteran is not competent to provide a diagnosis of colon polyps, as it requires medical expertise.  See Jandreau, 492 F.3d at 1377.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

F.  Bilateral hand disability, to include thumbs  

After review of the record, the Board finds that the criteria for service connection for a bilateral hand disability, to include the thumbs, have not been met.

The evidence shows a current bilateral hand disability, diagnosed as degenerative arthritis.  05/11/2016 VBMS, C&P Exam (Hand/Fingers DBQ), p. 1.  The Veteran was diagnosed with arthritis of the left hand in May 2010 and of the right hand in May 2016.  Id.  The Veteran also complains of pain in all 10 metacarpophalangeal joints, all eight proximal interphalangeal joints, and the interphalangeal joints of both thumbs.  Id. at 2.  

In December 1968, the Veteran was treated for a possible sprained thumb, which he injured two weeks prior.  05/30/1972 VBMS, STR-Medical, p. 23.  The Veteran's separation examination notes the Veteran's report of a left thumb fracture in 1969 and complaints of periodic pain associated with weather changes.  08/09/1972 VBMS, Medical-Government, pp. 1-2.  In May 1972, the Veteran filed a claim for "sore joints in hands."  05/30/1972 VBMS, VA 21-526.  The Veteran claims that his work as an aviation repairman required him to be on the runway and that planes would often fly too low, forcing to jump down and land on his hands and fingers.  10/26/2015 VBMS, Hearing Testimony, pp. 8-10.  The Board finds that the evidence is at least in equipoise as to whether the Veteran had an in-service injury to his hands.  The question remaining for consideration is whether any current disability is related to such injury.

The Veteran was afforded a VA examination in March 1973, at which time the examiner determined his hands and left thumb to be normal.  03/27/1973 VBMS, VA Exam, p. 4.  An x-ray taken at that time revealed no abnormality of the left thumb.  Id. at 17.  

In May 2016, a VA examiner opined that the Veteran's arthritis of the hands is less likely than not related to service.  05/11/2016 VBMS, C&P Exam (Medical Opinion DBQ), pp. 3-4.  The examiner noted that the first x-ray evidence of an abnormality was in 2010, 37 years after discharge, with mild osteoarthritis at the first carpometacarpal joint on the left.  The examiner further remarked that this was not the site of the pain the Veteran complained of in 1973 (thumb), but rather the wrist.  The examiner went on to explain that the Veteran now has radiographic evidence of osteoarthritis in multiple joints of both hands that was not present six years ago and that is symmetric, which the examiner opined is consistent with the Veteran's current complaint of diffuse pain in multiple joints of the hands and digits.  Finally, the examiner opined that it is more likely than not that the Veteran's in-service left thumb injury was a transitory soft tissue injury that did not result in any long-term sequelae and that his current diffuse symptoms are due to age-related osteoarthritis.  Id.  The Board finds the examiner's opinions to be competent, credible, and highly probative and deserving of weight, as they are supported by an in-person examination, review of the relevant records, and a clear rationale.  Id.; 05/11/2016 VBMS, C&P Exam (Hands/Fingers DBQ).  

In light of the above, the competent and probative evidence weighs against finding a continuity of symptomatology of arthritis.  The Board acknowledges that the Veteran has complained of pain in his hands and trouble gripping objects on a more-or-less continuous basis since discharge.  However, as evidence of arthritis was first found in 2010, and only in the left carpometacarpal joint at that time, the Veteran's statements describing pain in his hands and trouble gripping objects cannot support finding a continuity of symptomatology of arthritis prior to 2010.  
Accordingly, while a grant of service connection for a chronic disease such as arthritis is in theory possible solely on the basis of continuity of symptomatology, such basis for an award is not established in this case.

The Board acknowledges the Veteran's claim that his bilateral hand and thumb disorder is related to his period of active service.  However, he is not competent to reach such a conclusion, as it requires medical expertise.  See Jandreau, 492 F.3d at 1377.  

Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that the Veteran's bilateral hand disorder, to include thumbs, had its onset during or is otherwise related to his period of active service.  

In denying the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

G.  Bilateral CTS  

After review of the record, the Board finds that the criteria for service connection for CTS of the bilateral upper extremities have not been met.

The competent and probative evidence weighs against finding carpal tunnel of the bilateral upper extremities.  In May 2016, a VA examiner opined that there is no credible evidence that the Veteran ever had CTS or any other peripheral neuropathy affecting the upper limbs.  05/11/2016 LCM, C&P Exam (Medical Opinion DBQ), p. 4.  The examiner explained that the previous diagnosis of CTS seems to have been more of a provisional diagnosis in response to vague complaints involving the hands.  The examiner concluded that the Veteran's symptoms do not support a diagnosis of a peripheral nerve disorder.  Id.; 05/11/2016 VBMS, C&P Exam (Peripheral Nerves DBQ).  The Board finds the examiner's opinion to be competent, credible, and highly probative and deserving of weight, as it is supported by an in-person examination, review of the relevant records, and a clear rationale.  

The Board acknowledges the January 2007 medical record containing an assessment of CTS, however that assessment appears to be based on the Veteran's self-reporting of his medical history.  02/11/2008 VBMS, Medical-Government, p. 39.  The Board also acknowledges that the Veteran's primary care provider described the problem associated with the Veteran's symptoms as "carpal tunnel," but it does not appear that such was intended to be a diagnosis.  In fact, the primary care physician described the problem as "rule out carpal tunnel" on two occasions, and notes carpal tunnel under subjective symptoms.  See 06/23/2008 VBMS, Medical-Non-Government.  Although the Board finds the assessments of the primary care physician and January 2007 clinician to be competent and credible, more weight is assigned to the opinion of the May 2016 VA examiner, who supported his opinion with a detailed review of the relevant records and a clear rationale.  

Without competent evidence of a current diagnosis of CTS or another peripheral nerve disorder, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  

In denying the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

H.  Right ear hearing loss  

In a claim of service connection for impaired hearing, demonstration of the first Shedden element-i.e., the existence of a current disability-is subject to the additional requirements of § 3.385, which provides that service connection for impaired hearing shall not be established until the hearing loss meets pure tone and/or speech recognition criteria.  Under this regulation, hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

After review of the record, the Board finds that the criteria for service connection for right ear hearing loss have not been met.

The evidence shows a current disability for right ear hearing loss, which was first demonstrated in May 2008.  05/07/2008 VBMS, VA Exam.  

The Veteran testified to in-service hazardous noise exposure due to jets taking off overhead without hearing protection.  10/26/2015 VBMS, Hearing Testimony, p. 29.  The Veteran's military personnel records corroborate his testimony and he is service-connected for left ear hearing loss based on in-service noise exposure.  Accordingly, the Board finds that the Veteran was exposed to hazardous noise in service.  

Nevertheless, the competent and probative evidence weighs against finding that the Veteran's right ear hearing loss had its onset in or is otherwise related to service.  

On the audiological evaluation conducted pursuant to the Veteran's separation examination in March 1972, pure tone thresholds for the right ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
5
5

Mild high frequency hearing loss was noted for the left ear, but hearing loss was not noted for the right ear.  08/09/1972 VBMS, Medical-Government, pp. 1-2.

On the authorized audiological evaluation in March 1973, pure tone thresholds for the right ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
-5
X
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  03/27/1973 VBMS, VA Exam, pp. 7-8.  (Relevant conversions from ASA to 
ISO standards have been applied.)

The next available audiological examination results are in May 2008, at which time the Veteran demonstrated a right ear hearing loss disability.  

In May 2016, a VA examiner opined that the Veteran's right ear hearing loss is less likely than not related to service.  05/05/2016 VBMS, C&P Exam (Hearing Loss DBQ), pp. 4-6.  The examiner noted that electronic hearing testing conducted at enlistment, at discharge, and in May 1973 shows that the Veteran did not have a significant threshold shift beyond normal variability while in service, and concluded that the evidence of record shows it is unlikely the Veteran had a right ear hearing injury while in service.  The examiner acknowledged the Veteran's subjective reports of hearing loss while in service, but determined that his claim is convincingly rebutted by clear evidence showing no right ear hearing injury in service.  The examiner further stated that delayed onset hearing loss is unlikely to occur, and cited to scientific references in support.  The Board finds the examiner's opinion to be competent, credible, and highly probative and deserving of weight, as it is supported by an in-person examination, review of the relevant records, and a clear and thorough rationale.  

In this regard, the competent and probative evidence weighs against finding a continuity of symptomatology of right ear hearing loss.  The Board acknowledges the statements by the Veteran and his ex-spouse that he has experienced hearing loss since service, and finds their statements in this regard to be competent and credible.  However, it is not clear from their statements whether the Veteran's hearing loss symptoms include right ear hearing loss, or whether his symptoms can be attributed solely to his left ear hearing disability.  Furthermore, the Board assigns more weight to the May 2016 VA audiologist's opinion than to the lay statements of the Veteran and his ex-spouse, including the Veteran's subjective complaints.  Accordingly, the Board finds that the competent and probative evidence weighs against finding a continuity of symptomatology of right ear hearing loss since service.  See Savage, 10 Vet. App. 495-97.  

Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that the Veteran's right ear hearing loss had its onset during or is otherwise related to his period of active service.  

In denying the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

III.  Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id. at 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert, 1 Vet. App. at 57-58.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).

Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of pure tone audiometry tests.  See 38 C.F.R. §§ 4.85-4.86.  An examination for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test, specifically, the Maryland CNC test, and a puretone audiometry test.  38 C.F.R. § 4.85(a).  Further, disability ratings for hearing impairment are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

First, a Roman numeral designation of I through XI is assigned for the level of hearing impairment in each ear.  Table VI is used to determine a Roman numeral designation based on a combination of the speech discrimination percentage and the average pure tone threshold, or the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for hearing impairment in both ears.  38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher.  38 C.F.R. § 4.86(b).  

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f?).  As the right ear is not service connected, a Roman numeral I will be assigned for the right ear in all instances.  

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that Veteran is not entitled to an initial compensable rating for left ear hearing loss.  

The Board first notes that the Veteran does not have an exceptional pattern of hearing impairment, as defined by 38 C.F.R. § 4.86.  All applicable tests include valid puretone and speech discrimination scores.  As such, Table VI applies.  See 38 C.F.R. §§ 4.85-4.86.

On the authorized audiological evaluation in May 2008, pure tone thresholds for the left ear, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
20
50
60
70
50

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  05/07/2008 VBMS, VA Exam.  

The results of the May 2008 audiological examination combine for I in the left ear and I in the right ear in Table VI.  Roman numerals I and I combine for a noncompensable rating in Table VII.

On an audiological evaluation conducted in August 2011, pure tone thresholds for the left ear, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
20
55
65
70
52.5

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  11/25/2014 VBMS, CAPRI, p. 80.  

The results of the August 2011 audiological examination combine for I in the left ear and I in the right ear in Table VI.  Roman numerals I and I combine for a noncompensable rating in Table VII.

On the authorized audiological evaluation in May 2016, pure tone thresholds for the left ear, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
20
55
65
70
53.75

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  05/05/2016 VBMS, C&P Exam (Hearing Loss DBQ), pp. 1-2.  

The results of the May 2016 audiological examination combine for I in the left ear and I in the right ear in Table VI.  Roman numerals I and I combine for a noncompensable rating in Table VII.

Accordingly, the Board finds that the Veteran is not entitled to an initial compensable disability rating for left ear hearing loss.  See 38 C.F.R. § 4.85.  The pertinent, competent evidence, as just reviewed, weighs against an initial compensable rating.

All possible applicable diagnostic codes have been considered, but the Veteran could not receive a higher disability rating for left ear hearing loss.  See 38 C.F.R. §§ 4.85-4.86.  Indeed, when a disorder is listed in the schedule, rating by analogy is not appropriate.  Copeland v. McDonald, 27 Vet. App. 333, 336-37 (2015).  


ORDER

Service connection for a right knee disability is granted.  

Service connection for an acquired psychiatric disorder, to include MDD, PTSD, and anxiety disorder, is denied

Service connection for sleep apnea is denied.  

Service connection for diabetes is denied.  

Service connection for colon polyps is denied.  

Service connection for bilateral hand disability, to include the thumbs, is denied.  

Service connection for CTS of the bilateral upper extremities is denied.  

Service connection for right ear hearing loss is denied.  

An initial compensable rating for left ear hearing loss is denied.  


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's left knee and TDIU claims so that he is afforded every possible consideration.  Specifically, a remand is necessary to obtain an addendum opinion as to the etiology of the Veteran's left knee disorder and to develop the claim for TDIU.  

The Veteran contends that his left knee disorder is due to his service-connected right knee disability.  05/06/2008 VBMS, Correspondence, p. 4.  The AOJ should obtain an addendum opinion to address the whether his left knee disorder is caused or aggravated by his right knee disability.  




Accordingly, the case is REMANDED for the following actions:

1.  Request an addendum opinion from the VA examiner who provided the May 2016 opinion, or another appropriate VA examiner, as to the etiology of the Veteran's left knee disorder.  An in-person examination is not required unless deemed necessary by the examiner.  The examiner should be provided and review the electronic claims file, including a copy of this Remand.  The examiner should address the following:  

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's left knee disorder is caused by his service-connected right knee disability?

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's left knee disorder has been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected right knee disability?  

The term "aggravated" refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

2.  Send appropriate notice to the Veteran regarding TDIU and complete any necessary development.  This should include sending the Veteran an application form (VA Form 21-8940) and advising the Veteran of the necessity of notifying the AOJ of his employment history and his educational background for proper adjudication of this claim.  

3.  After completion of all the foregoing development, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


